856 F.2d 187Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Dale SWAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-3715.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided Aug. 17, 1988.

Larry Dale Swan, appellant pro se.
William Shepard Rose, Jr., Gary R. Allen, Michael Lee Paup, Department of Justice, for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Larry Dale Swan appeals from the district court's order denying his motion to quash a tax summons against the Bank of Milton in Milton, West Virginia.  No stay of the order pending appeal was granted below and none was sought in this Court.  The parties represent that the Bank of Milton has now complied with the summons;  this appeal is therefore moot.   Kurshan v. Riley, 484 F.2d 952 (4th Cir.1973).


2
This appeal is dismissed.  Since the dismissal of the appeal is on account of mootness, the district court should, on remand, vacate its order and dismiss this action without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


3
REMANDED.